Case 18-15600        Doc 36     Filed 10/17/18     Entered 10/17/18 09:22:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-15600
         Jessica M Kufel

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,770.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-15600      Doc 36       Filed 10/17/18    Entered 10/17/18 09:22:45               Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor                $344.76
        Less amount refunded to debtor                          $114.92

 NET RECEIPTS:                                                                                     $229.84


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $216.74
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                     $13.10
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $229.84

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim         Principal      Int.
 Name                               Class   Scheduled      Asserted      Allowed          Paid         Paid
 ALLY FINANCIAL                 Secured             0.00           NA              NA           0.00       0.00
 ALLY FINANCIAL                 Secured             0.00           NA              NA           0.00       0.00
 AMERICASH LOAN                 Unsecured      2,945.00            NA              NA           0.00       0.00
 ATG CREDIT                     Unsecured      2,125.00            NA              NA           0.00       0.00
 AVAILBLUE                      Unsecured         650.00           NA              NA           0.00       0.00
 CLEAR LOAN SOLUTIONS           Unsecured         545.00           NA              NA           0.00       0.00
 CYBRCOLLECT                    Unsecured         436.00           NA              NA           0.00       0.00
 DRENDEL AND JANSON LAW GROUP   Unsecured      2,130.00            NA              NA           0.00       0.00
 GLOBAL PAYMENTS                Unsecured          90.00           NA              NA           0.00       0.00
 HARRIS AND HARRIS              Unsecured      1,812.00            NA              NA           0.00       0.00
 ILLINOIS TOLLWAY               Unsecured          14.30           NA              NA           0.00       0.00
 MAJER SHEEN AND PIETH          Unsecured      1,409.50            NA              NA           0.00       0.00
 LAW OFFICE OF ROBERT KRAMER    Unsecured      2,599.25            NA              NA           0.00       0.00
 MERCHANTS CREDIT               Unsecured         213.00           NA              NA           0.00       0.00
 NATIONWIDE CREDIT              Unsecured         133.00           NA              NA           0.00       0.00
 OLD SECOND BANK                Unsecured      1,400.00            NA              NA           0.00       0.00
 SOLID OAK FINANCE              Unsecured         300.00           NA              NA           0.00       0.00
 VERIZON                        Unsecured      1,400.00            NA              NA           0.00       0.00
 LEGAL FEES JODY A WEIS         Unsecured         919.38           NA              NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-15600        Doc 36      Filed 10/17/18     Entered 10/17/18 09:22:45              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $229.84
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $229.84


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/16/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
